
	
		II
		Calendar No. 610
		111th CONGRESS
		2d Session
		H. R. 2430
		[Report No. 111–324]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 3, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To direct the Secretary of the Interior to
		  continue stocking fish in certain lakes in the North Cascades National Park,
		  Ross Lake National Recreation Area, and Lake Chelan National Recreation
		  Area.
	
	
		1.Findings; purpose
			(a)FindingsCongress finds the following:
				(1)The North Cascades complex contains 245
			 mountain lakes, of which 91 have been historically stocked with fish.
				(2)In many cases, the
			 stocking of fish in these lakes dates back to the 1800s.
				(3)This practice has
			 been important to the economy of the area because of the recreational
			 opportunities it creates.
				(4)During
			 congressional hearings on the designation of the North Cascades National Park,
			 the Department of the Interior indicated that the practice of fish stocking
			 would be continued if the area became a unit of the National Park Service
			 system.
				(5)Since designation
			 of the National Park in 1968, the stocking of certain lakes has continued under
			 various agreements between the National Park Service and the State of
			 Washington.
				(6)An Environmental Impact Statement completed
			 by the National Park Service recommends continued stocking of up to 42 of the
			 lakes that have historically been stocked with fish.
				(b)PurposeThe purpose of this Act is to clarify the
			 continued authority of the National Park Service to allow the stocking of fish
			 in certain lakes in the North Cascades National Park, Ross Lake National
			 Recreation Area, and Lake Chelan National Recreation Area.
			2.Stocking of
			 certain lakes in North Cascades National Park, Ross Lake National Recreation
			 Area, and Lake Chelan National Recreation Area
			(a)In
			 generalThe Secretary of the
			 Interior, acting through the Director of the National Park Service, shall
			 authorize the stocking of fish in lakes in the North Cascades National Park,
			 Ross Lake National Recreation Area, and Lake Chelan National Recreation
			 Area.
			(b)ConditionsThe
			 following conditions shall apply to stocking of lakes under subsection
			 (a):
				(1)The Secretary is authorized to allow
			 stocking in not more than 42 of the 91 lakes which have historically been
			 stocked with fish.
				(2)The Secretary
			 shall only stock fish that are—
					(A)native to the
			 watershed; or
					(B)functionally
			 sterile.
					(3)The Secretary shall coordinate the stocking
			 of fish with the State of Washington.
				
	
		1.Short titleThis Act may be cited as the North
			 Cascades National Park Service Complex Fish Stocking Act.
		2.DefinitionsIn this Act:
			(1)North Cascades National
			 Park Service ComplexThe term North Cascades National Park
			 Service Complex means collectively the North Cascades National Park,
			 Ross Lake National Recreation Area, and Lake Chelan National Recreation
			 Area.
			(2)PlanThe
			 term plan means the document entitled North Cascades
			 National Park Service Complex Mountain Lakes Fishery Management Plan and
			 Environmental Impact Statement and dated June 2008.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Stocking of certain
			 lakes in the North Cascades National Park Service Complex
			(a)In
			 generalSubject to subsection
			 (b), the Secretary shall authorize the stocking of fish in lakes in the North
			 Cascades National Park Service Complex.
			(b)Conditions
				(1)In
			 generalThe Secretary is
			 authorized to allow stocking of fish in not more than 42 of the 91 lakes in the
			 North Cascades National Park Service Complex that have historically been
			 stocked with fish.
				(2)Native nonreproducing
			 fishThe Secretary shall only stock fish that are—
					(A)native to the slope of
			 the Cascade Range on which the lake to be stocked is located; and
					(B)nonreproducing, as
			 identified in management alternative B of the plan.
					(3)ConsiderationsIn
			 making fish stocking decisions under this Act, the Secretary shall make use of
			 relevant scientific information, including the plan and information gathered
			 under subsection (c).
				(4)Required
			 coordinationThe Secretary
			 shall coordinate the stocking of fish under this Act with the State of
			 Washington.
				(c)Research and
			 MonitoringThe Secretary
			 shall—
				(1)continue a program of research and
			 monitoring of the impacts of fish stocking on the resources of the applicable
			 unit of the North Cascades National Park Service Complex; and
				(2)beginning on the date that is 5 years after
			 the date of enactment of this Act and every 5 years thereafter, submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives a report that describes the
			 results of the research and monitoring under paragraph (1).
				
	
		September 27, 2010
		Reported with an amendment
	
